        Case 2:16-md-02724-CMR Document 1508 Filed 09/09/20 Page 1 of 13




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    IN RE: GENERIC PHARMACEUTICALS                        MDL 2724
    PRICING ANTITRUST LITIGATION                          16-MD-2724
                                                          HON. CYNTHIA M. RUFE

    THIS DOCUMENT RELATES TO:

    ALL ACTIONS


    PLAINTIFFS’ MEMORANDUM IN SUPPORT OF ALLOWING TWO DEPOSITIONS
        OF CERTAIN WITNESSES IN ORDER TO PRIORITIZE BELLWETHER
                               DISCOVERY
                                           INTRODUCTION
        The Court has clearly expressed the view that the parties must prioritize discovery so that

the Court can hold early “bellwether” trials and thus advance this MDL as efficiently as

possible. 1 In order to accomplish that objective, Plaintiffs have proposed that witnesses having

testimony relevant to the Bellwether actions be deposed once during discovery relating to the

Bellwether actions, and then one more time later in the discovery process (if necessary) to

address testimony relating to all other, non-Bellwether cases. Defendants have objected to that

proposal, arguing that every witness in this MDL should be deposed only once, regardless of the

scope of their testimony and regardless of whether the individual has testimony relevant to both



1
  Special Master David Marion’s Third Report and Recommendation Relating to Bellwether Selection
(“R&R 3”) specifically directed in its proposed Order that “[t]he parties shall prioritize discovery and
motions and other steps needed to hold the earliest possible jury trial of all claims and issues presented in
the States’ (Attorneys General) Amended Complaint filed May 10, 2019 (The Teva-centric Complaint)”
and “[o]n a parallel and simultaneously proceeding ‘track’ (Track Two), the class Plaintiffs shall proceed
with all discovery, motions and other steps needed to hold a second round of trials of one to three
Complaints as selected by class Plaintiffs, consistent with the Special Master’s Third Report and
Recommendation. See 2:16-md-2724-CMR, Dkt. 1244 and 1244-1. R&R 3 and the Recommended
Order accompanying it were approved by this Court in PTO 132 on July 13, 2020. Dkt. 1443; see also
Dkt. 1442 (Memorandum Opinion) at 3 (“The Court agrees with the approach set out in R&R 3”).


                                                      1
       Case 2:16-md-02724-CMR Document 1508 Filed 09/09/20 Page 2 of 13




Bellwether and non-Bellwether cases. Defendants’ proposal is unworkable and inconsistent with

this Court’s Orders prioritizing the Bellwethers and, the Federal Rules of Civil Procedure.

        The Federal Rules contemplate a separate deposition for every case. See Fed. R. Civ. P.

30(a)(2)(A)(ii). Here, there are dozens of different cases in this MDL, relating to different drugs,

different time periods, and implicating different combinations of individuals and companies. For

example, the States have filed three large but distinct multi-drug Complaints: (1) the “Heritage

Complaint,” focusing on the conduct of Heritage and its coconspirators to fix prices and allocate

markets relating to 15 drugs; (2) the “Teva Complaint,” focusing on the conduct of Teva and its

“High Quality” competitors with respect to 114 different drugs; and (3) a “Dermatology

Complaint,” focusing on the conduct of a core group of manufacturers of topical products

(including, for example, Sandoz, Taro and Perrigo) and their coconspirators relating to 80

additional, separate drugs. Although they implicate many of the same corporate defendants,

these three cases relate to different generic drugs and distinct combinations of competitors. Had

these three cases not been consolidated into this MDL, the States would be entitled under the

Federal Rules to take depositions of individuals relating to their involvement in each separate

case. Similarly, the Class Plaintiffs have each filed more than a dozen separate individual drug

cases, as well as different multi-drug overarching conspiracy cases relating to different generic

drugs, which do not all overlap exactly with the cases brought by the States. 2 Each of these

Plaintiffs has a due process right to pursue their own theory of the case, and the creation of this

MDL does not abridge those rights.


2
  Certain Direct Action Plaintiffs have pled a single conspiracy involving all of the drugs covered by the
three State Complaints and the individual Class Plaintiffs’ individual drug cases. Other DAPs have each
brought their own actions. Some mirror the cases brought by the States, while others do not. Under the
Federal Rules, each of these plaintiffs or plaintiff groups would be entitled to separate depositions of
individuals having testimony relevant to their respective Complaints.


                                                     2
       Case 2:16-md-02724-CMR Document 1508 Filed 09/09/20 Page 3 of 13




       Here, however, Plaintiffs do not seek separate depositions for each filed case, nor do they

seek discovery that would be cumulative or duplicative. Rather, Plaintiffs are merely proposing

two depositions for those individuals who may have testimony relevant to both the Bellwether

cases and the non-Bellwether cases: (1) a first, prioritized deposition relating specifically to the

Bellwether cases, and (2) a second deposition relating to everything else. Plaintiffs’ approach

will allow the Bellwether cases to proceed to trial quickly while preserving the benefits of

consolidated discovery contemplated by the MDL. This Court has broad discretion and authority

to issue such an Order. See Advisory Committee Notes to Fed. R. Civ. P. 30(b)(2) (“In multi-

party cases, the need for each party to examine the witness may warrant additional time,

although duplicative questioning should be avoided”).

       This is a matter of fundamental importance to Bellwether scheduling and is a key

assumption that underlies each of Plaintiffs’ respective Bellwether proposals. If Plaintiffs are not

allowed to prioritize the Bellwether cases and are required to depose individuals only once, the

schedules proposed by the parties are simply not workable and would have to be substantially

revised to account for the significant additional time required to prepare for depositions relating

to a broader scope of conduct. There will be some individuals who have testimony relevant to all

three of the States’ Complaints (as well as other cases brought by private plaintiffs); other

individuals will have relevant testimony relating to at least two of the three. Compounding the

problem is that document production relating to some of the non-Bellwether actions (including

the States’ recently-filed Dermatology Complaint) will occur on a different (and much later)

schedule than the earlier-filed Bellwether cases – further delaying the Plaintiffs’ ability to depose

individuals with regard to that conduct if they can only be deposed once. Requiring Plaintiffs to

wait, therefore, and depose those individuals only once on a significantly broader scope of



                                                  3
        Case 2:16-md-02724-CMR Document 1508 Filed 09/09/20 Page 4 of 13




conduct, would fundamentally defeat the purpose of the Bellwethers by preventing those cases

from moving forward first.

                                          ARGUMENT

   I.      The Federal Rules allow individuals to be deposed separately in different cases.

        Federal Rule of Civil Procedure 26(b)(1) permits a party in any filed case to “obtain

discovery regarding any nonprivileged matter that is relevant to any party’s claim or defense.”

Rule 30 governs depositions and states in pertinent part:

               (a) When a Deposition May Be Taken.
                  (1) Without Leave. A party may, by oral questions, depose any
               person, including a party, without leave of court except as provided
               in Rule 30(a)(2). The deponent's attendance may be compelled by
               subpoena under Rule 45.
                  (2) With Leave. A party must obtain leave of court, and the
               court must grant leave to the extent consistent with Rule 26(b)(1)
               and (2):
                      (A) if the parties have not stipulated to the deposition and:
                          (i) the deposition would result in more than 10
               depositions being taken under this rule or Rule 31 by the plaintiffs,
               or by the defendants, or by the third-party defendants;
                          (ii) the deponent has already been deposed in the case;
               ….

Fed. R. Civ. P. 30(a) (emphasis added). Thus, pursuant to Rule 30(a), “[a] party may, by oral

questions, depose any person, including a party, without leave of court.” Fed. R. Civ. P. 30(a)

(emphasis added). Importantly, Rule 30 provides that leave of court is only required to depose an

individual if the deponent has already been deposed in that case. The Federal Rules therefore

contemplate that an individual can be deposed separately in different cases if he or she has

testimony relevant to different cases. See, e.g., American Airlines, Inc. v. Ltd., No. 4:11-cv-244-

Y, 2012 WL 12884824, *2 (N.D. Tex. Sept. 19, 2012) (finding that Rule 30(a)(2)(A)(ii),

requiring leave of court to conduct a second deposition, “is only applicable when a party seeks to

                                                 4
         Case 2:16-md-02724-CMR Document 1508 Filed 09/09/20 Page 5 of 13




conduct a second deposition of the same witness in the exact same federal case” and does not

apply “where a party is seeking to depose a witness more than once due to the fact that there are

two separate but related cases occurring in two different courts”).

         The creation of this MDL does not abridge those substantive rights. See, e.g., In re

Asbestos Products Liab. Litig. (No. VI), 718 F.3d 236, 243 (3d Cir. 2013) (finding that “the

specific form of MDL proceedings does not alter the substantive rights of the litigants”). Here,

however, the Plaintiffs are not seeking to depose any individual more than once regarding the

same conduct. Rather, they are merely seeking to stage depositions relating to the Bellwether

actions first, and reserve depositions relating to non-Bellwether actions until later in the process,

even if that means that certain individuals will be deposed more than once in this MDL. Given

the Court’s stated goal of prioritizing discovery in the Bellwether actions, Plaintiffs believe that

this is the most expeditious and appropriate way to proceed.

   II.      Limiting Plaintiffs to only one deposition of any witness will substantially delay the
            progress of the Bellwether actions.

         Many individuals will have testimony relevant to conduct in multiple different cases in

this MDL. Limiting the Plaintiffs to one deposition covering all the alleged conduct – as

Defendants seek to do – would require waiting until all documents have been produced regarding

all of the non-Bellwether Complaints. This would impose very significant delay, as the great

majority of Defendants have not even responded to Plaintiffs’ July 2020 document requests, and

meet and confers have yet to commence to discuss additional custodians or search terms (among

other topics), let alone Defendants’ anticipated document production timeline. Depositions

cannot move forward on non-Bellwether claims when Defendants have yet to produce

documents relevant to those claims.




                                                  5
       Case 2:16-md-02724-CMR Document 1508 Filed 09/09/20 Page 6 of 13




        Moreover, a “one deposition” limitation would require Plaintiffs to depose Defendants’

witnesses on a potentially much broader scope of conduct. This also would substantially delay

meaningful progress in the Bellwether cases. For example:


            •   Armando Kellum: Kellum is a named Defendant in the States’ Teva Complaint,

                where he has been implicated in conduct relating to at least 29 drugs. See

                Amended Complaint, 2:19-cv-2407-CMR, Dkt. 106 (the States’ “Teva

                Complaint”), Count 27, at 390-91. But Kellum also plays a prominent role in

                non-Bellwether actions. For example, Kellum is named as an individual

                Defendant in the States’ Dermatology Complaint, where he has been implicated in

                conduct relating to 54 additional and different drugs. See Redacted Complaint,

                2:20-cv-03539-CMR, Dkt. 1, (States’ “Dermatology Complaint”), Count 23 at

                469-71. Kellum will also have testimony relevant to the States’ Heritage

                Complaint, where he was the Vice President of Sales and Marketing at Sandoz

                during the time of the alleged conduct, and directly supervised the Sandoz

                employee who allegedly colluded with Heritage, Glenmark and Aurobindo. See

                Plaintiff States’ Consolidated Amended Complaint (“Heritage Complaint”), 2:17-

                cv-3768-CMR, Dkt. 15 at 76-80. 3 Kellum, like other individuals noted below,



3
  Kellum has pleaded guilty with respect to a much narrower scope of conduct in the context of the DOJ
criminal investigation, relating to an ongoing understanding between Sandoz and Taro to fix prices and
allocate markets on various products, including but not limited to Clobetasol (one of the individual drug
Bellwether cases) and Nystatin Triamcinolone Cream (part of the States’ Dermatology Complaint, among
others). See 2:20-cr-00065-RBS, Dkt. 1 (Information) and Dkt. 12 (Guilty Plea). By operation of law, a
guilty plea merely defines the minimum parameters of a conspiracy actionable under Section One of the
Sherman Act. See, e.g., In re High Fructose Corn Syrup Antitrust Litig., 295 F.3d 651, 664-65 (7th Cir.
2004) (“That DOJ has not moved against the alleged HFCS price-fixing conspiracy [does not mean] there
must not have been one. The Justice Department has limited resources…” and different evidentiary
standard); In re Packaged Ice Antitrust Litigation, 723 F. Supp. 2d 987, 1011-12 (E.D. Mich. 2010)


                                                    6
       Case 2:16-md-02724-CMR Document 1508 Filed 09/09/20 Page 7 of 13




                will also have relevant information regarding the conduct as alleged in cases filed

                by non-State plaintiffs.

            •   James Grauso: Grauso is a named Defendant in the States’ Teva Complaint,

                where he has been implicated in conduct relating to 3 drugs while a senior

                executive at Defendant Aurobindo. See States’ Teva Complaint, Count 24, at

                384-86. Like Kellum, Grauso plays an even larger role in other, non-Bellwether

                cases. For example, Grauso is named as an individual Defendant in the States’

                Dermatology Complaint, where he has been implicated in conduct relating to 14

                additional and different drugs while an executive at both G&W and Aurobindo.

                See States’ Dermatology Complaint, Count 21, at 465-67. Grauso is also

                implicated directly in the States’ Heritage Complaint, where he is alleged to have

                colluded with competitors Heritage and Aurobindo with respect to the drug Fosi-

                HCTZ while he was a senior executive at Glenmark. See States’ Heritage

                Complaint at 76-80 and Count 10.

            •   Ara Aprahamian: Aprahamian is a named Defendant in the States’ Teva

                Complaint, where he has been implicated in conduct relating to 17 drugs while a

                senior executive at Taro. See States’ Teva Complaint, Count 19, at 374-375.

                Aprahamian is, however, also named as an individual Defendant with regard to a

                much broader scope of conduct in the States’ Dermatology Complaint, where he




(“civil litigation” cannot be “circumscribed or defined by the boundaries of the criminal investigations”);
In re Vitamins Antitrust Litigation, Case No. 99-197, 2000 WL 1475705, at *11 (D.D. C. May 9, 2000)
(“[T]he Court rejects the notion that the guilty pleas and cooperation agreements and the class settlements
foreclose a broader conspiracy. Guilty pleas are negotiated instruments which take into account not only
the culpability of the accused but the Justice Department’s resources and other cases requiring the
government’s attention.”) (citations omitted).


                                                     7
       Case 2:16-md-02724-CMR Document 1508 Filed 09/09/20 Page 8 of 13




               has been implicated in conduct relating to 43 additional and different drugs while

               an executive at both Actavis and Taro. See States’ Dermatology Complaint,

               Count 18 at 459-61. 4

           •   Mitchell Blashinsky: Blashinsky, a former executive at Defendant Glenmark,

               will have testimony relevant to the States’ Teva Complaint. He is directly

               implicated in the collusion between Teva and Glenmark in May 2013 and is

               alleged to have communicated directly with Defendant Nisha Patel of Teva to fix

               prices on several drugs on which Teva and Glenmark overlapped, including

               Pravastatin. See, e.g., States’ Teva Complaint, ¶ 604. Blashinsky’s role in the

               MDL, however, goes well beyond his conduct in the States’ Teva Complaint.

               Blashinsky is also named as an individual Defendant in the States’ Dermatology

               Complaint, where he has been implicated on conduct relating to 8 additional and

               different drugs while an executive at two different companies, Taro and

               Glenmark, beginning at least as early as 2011. See States’ Dermatology

               Complaint, Count 19 at 461-63.

           •   Mike Dorsey: Dorsey, a former National Account Director at Actavis, will have

               testimony relevant to all 3 of the States’ Complaints. He is alleged to have

               colluded directly with various competitors relating to different drugs in each

               Complaint. See States’ Heritage Complaint at 87-90 (Glyburide-Metformin) and

               101-104 (Verapamil); States’ Teva Complaint at 115-119 (Nortriptyline); States’



4
 Aprahamian has been indicted by DOJ with respect to various price fixing and market allocation
agreements between Taro and competitors Sandoz and Teva, as well as making false statements to the
FBI. See 2:20-cr-00064-RBS, Dkt. 1. The conduct subject to that indictment implicates both Bellwether
and non-Bellwether cases alike.


                                                  8
Case 2:16-md-02724-CMR Document 1508 Filed 09/09/20 Page 9 of 13




       Dermatology Complaint at 102-107 (Nystatin Ointment), 159-162 (Ciclopirox

       Shampoo), 185 (Ammonium Lactate Cream and Lotion), 193 (Desonide Cream),

       198-201 (Fluocinonide Solution), 221 (Clobetasol Cream and Lotion) and 399-

       406 (Promethazine HCL Suppositories).

   •   Michael Aigner: Aigner, a sales executive at Defendant Mylan, will also have

       testimony relevant to all 3 of the States’ Complaints. He is alleged to have

       colluded directly with various competitors relating to different drugs in each

       Complaint. See States’ Heritage Complaint at 49-56 (Doxy DR), 62-67 (Doxy

       Mono), 80-81 (Glipizide-Metformin) and 101-04 (Verapamil); States’ Teva

       Complaint at 47-48 (Enalapril), 296-303 (Clomipramine); States’ Dermatology

       Complaint at 221, 232-36 (Phenytoin Sodium ER).

   •   Erika Vogel-Baylor: Vogel-Baylor, a former executive at G&W Laboratories,

       will have limited but potentially important testimony relevant to the Bellwether

       actions. Plaintiffs believe that Vogel-Baylor was directly involved in facilitating

       collusion between competitors Glenmark and Zydus relating to the drug

       Pravastatin, which is part of the States’ Teva Complaint and one of the individual

       drug Bellwethers. Vogel-Baylor’s collusion with respect to Pravastatin, however,

       is dwarfed by her involvement in the non-Bellwether actions. For example,

       Vogel-Baylor is named as an individual Defendant in the States’ Dermatology

       Complaint, where she is implicated in conduct relating to 18 additional and

       different drugs. See States’ Dermatology Complaint, Count 26 at 476-78.

   •   Daniel Lukasiewicz: Lukasiewicz, a former Corporate Account Manager at

       Zydus in 2013, will likely have testimony relevant to the collusion on Pravastatin


                                        9
      Case 2:16-md-02724-CMR Document 1508 Filed 09/09/20 Page 10 of 13




                detailed in the States’ Teva Complaint and the Class Plaintiffs’ individual drug

                Pravastatin Bellwethers. Lukasiewicz, however, left Zydus in November 2013 to

                join Heritage and was thereafter involved in much of the conduct alleged in the

                States’ Heritage Complaint. The States allege that while at Heritage Lukasiewicz

                directly colluded with competitors, including Defendant Jim Grauso (then at

                Glenmark). See States’ Heritage Complaint at 76-79.

            •   Karen Strelau and Laura Short: Strelau and Short were both sales executives

                at Zydus in 2013 during the collusion on Pravastatin detailed in the States’ Teva

                Complaint and the Class Plaintiffs’ individual drug Pravastatin Bellwethers and

                thus will likely have testimony relevant to those Bellwether cases. Strelau and

                Short, however, both left Zydus in late 2013 to join Defendant Citron Pharma

                LLC, where it is alleged that they colluded with Heritage regarding several drugs,

                including Glyburide and Fosi-HCTZ. See States’ Heritage Complaint at 76-80,

                81-87.

        These are only a few examples of individuals with overlapping involvement in the

cases in this MDL. By no means is this an exhaustive list. 7 As seen above, limiting Plaintiffs

to one deposition of each individual, encompassing all of their conduct in all of the cases

currently pending in this MDL, would require the parties to prioritize non-Bellwether cases and



7
  Additional examples include, but are not limited to Marc Falkin – a former Actavis executive and an
individual Defendant in the States’ Teva Complaint, who is also alleged to have colluded with several
competitors in the States’ Heritage Complaint. Similarly, Kristy Ronco, a former Zydus executive, and
Beth Hamilton, a former Apotex executive, will each have testimony relevant to both of the States’ Teva
and Heritage Complaints. Robin Hatosy, a former Greenstone sales executive and individual Defendant
in the States’ Teva Complaint for her role in colluding with Defendant Teva, is also alleged to have
colluded directly with Defendant Kellum of Sandoz and another competitor in the States’ Dermatology
Complaint.


                                                  10
      Case 2:16-md-02724-CMR Document 1508 Filed 09/09/20 Page 11 of 13




would significantly delay the Bellwether proceedings. Simply put, doing so would defeat the

purposes of having Bellwether actions in the first place.

   III.      This Court has broad discretion to manage discovery in this MDL by requiring
             multiple depositions.
          Case management is of the utmost importance in large MDL proceedings such as this

one, and MDL courts have even greater discretion than regular trial courts “to organize,

coordinate and adjudicate [their] proceedings.” In re Guidant Corp. Implantable Defibrillators

Prods. Liab. Litig., 496 F.3d 863, 866 (8th Cir. 2007); see also In re Phenylpropanolamine Prod.

Liab. Litig., 460 F.3d 1217, 1229 (9th Cir. 2006) (“In re PPA”) (“administering cases in

multidistrict litigation is different from administering cases on a routine docket …”). This is

particularly true with respect to managing discovery and taking actions designed to move the

cases “in a diligent fashion toward resolution by motion, settlement or trial.” In re PPA, 460

F.3d at 1232.

          Here, this Court has ordered the parties to prioritize depositions in the Bellwether cases.

See Pretrial Order No. 105 ¶ 8.b (“Witnesses associated with bellwether case(s) or claims are to

take priority.”) It is within this Court’s authority and discretion to Order that some individuals in

this MDL will need to be deposed twice relating to their roles in different cases, in order to

achieve the Court’s stated goal of “determin[ing] a course that is reasonable and fair and ‘will

promote the just and efficient conduct of’ the cases constituting the MDL.” July 13, 2020 Mem.

Op. at 1 (MDL Doc. 1442) (quoting 28 U.S.C. § 1407). Had the MDL’s many constituent cases

not been centralized before this Court, these same witnesses would have been exposed to

potentially numerous depositions in different jurisdictions across the country.

          In order to ensure that the Bellwether actions move forward as expeditiously as possible,

it is essential to prioritize Bellwether discovery by allowing Bellwether-related depositions to


                                                   11
      Case 2:16-md-02724-CMR Document 1508 Filed 09/09/20 Page 12 of 13




proceed first. This Court has the authority to order that certain individuals be required to sit for a

second, non-duplicative deposition relating to his or her conduct in different cases. See 28

U.S.C. § 1407 (“The judge or judges to whom such actions are assigned . . . may exercise the

powers of a district judge in any district for the purposes of conducting pretrial depositions in

such coordinated or consolidated pretrial proceedings”). Not doing so would result in discovery

relating to all cases proceeding together at the same pace, which would defeat the purposes

behind a Bellwether.

                                          CONCLUSION

       For the reasons outlined above, Plaintiffs respectfully request that in order to move the

Bellwethers cases to trial in an efficient and timely fashion, depositions relating to Bellwethers

be prioritized and that a second deposition of witnesses with information relating to other non-

Bellwether cases be allowed at a later date.




                                                 12
      Case 2:16-md-02724-CMR Document 1508 Filed 09/09/20 Page 13 of 13




Dated: September 9, 2020                   Respectfully submitted,


 By: /s/ Roberta D. Liebenberg              By: /s/ Dianne M. Nast
     Roberta D. Liebenberg                     Dianne M. Nast
 FINE, KAPLAN AND BLACK, R.P.C.             NASTLAW LLC
 One South Broad Street, 23rd Floor         1101 Market Street, Suite 2801
 Philadelphia, PA 19107                     Philadelphia, PA 19107
 215-567-6565                               215-923-9300
 rliebenberg@finekaplan.com                 dnast@nastlaw.com

 Lead and Liaison Counsel for the           Lead and Liaison Counsel for the
 End-Payer Plaintiffs                       Direct Purchaser Plaintiffs



 By: /s/ Jonathan W. Cuneo                  By: /s/ W. Joseph Nielsen
    Jonathan W. Cuneo                           W. Joseph Nielsen
 CUNEO, GILBERT & LADUCA LLP                Assistant Attorney General
 4725 Wisconsin Ave. NW, Suite 200          State of Connecticut
 Washington, DC 20016                       55 Elm Street
 202-789-3960                               P.O. Box 120
 jonc@cuneolaw.com                          Hartford, CT 06141-0120
                                            (860) 808-5040
 Lead Counsel for the                       Joseph.Nielsen@ct.gov
 Indirect Reseller Plaintiffs
                                            Liaison Counsel for the States

 By: /s/ William J. Blechman
 William J. Blechman
 KENNY NACHWALTER, P.A.
 1441 Brickell Avenue, Suite 1100
 Miami, Florida 33131
 (305) 373-1000
 wblechman@knpa.com

 Counsel for the Kroger Direct Actions
 Plaintiffs and Liaison Counsel for DAPs




                                           13
